DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings (pages 1-18) were received on 25 October 2021.  These drawings are acceptable in part,  subject to correction of the informalities indicated below.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1702,1704,1706,1708 of Figure 17 and 1806, 1808 of Figure 18.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 13 appears to be identical to the Back view shown in Figure 12 such that page 13/Figure 13 is redundant.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
combination of the garment panel forming a portion of the garment, the garment panel comprising an inner shell fabric and outer shell fabric and the accessory pocket including an elastic pocket opening formed by a pocket slit cut in the garment panel and a frame applied to the outer shell fabric and the edges of the accessory pocket secured to the garment panel and the pocket bag constructed behind and accessible through the pocket slit of claim 1
 the pocket of claim 7 further comprising an adhesive configured to adhere the pocket as a patch (claim 8)
combination of the garment panel forming a portion of the garment, the garment panel including an inner shell fabric and outer shell fabric, a pocket slit defining an aperture between an inner shell fabric and the outer shell fabric and an adhesive disposed on the edges of the interior flexible material  of claim 10
Claims 1 and 10 (and their dependent claims) recite a frame applied/adhered to the outer shell fabric/a side of the outer shell fabric as part of a garment and garment panel. However, the only 
 These features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
  	Amendments to the specification were received 25 October 2021.  Lines 3-6 recites: “Before paragraph [0013] insert the following…” pertinent to at least one drawing executed in color.

	The amendments to paragraphs [0007] and [0028] and [0032] and [0033], [0035], and [0042] are entered. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 7 and 10 recite “a pocket slit cut in the garment panel defining an aperture between an inner shell fabric and the outer shell fabric;”.

Appropriate correction is required.
Claim Objections
Claim 1 is objected to because the limitation “at least partially visible from an exterior of the accessory pocket,” is a functional recitation and the claim language should reflect this such that the claim should be revised to recite “and configured to be at least partially visible from an exterior of the accessory pocket,”. 
Claim 3 is objected to because of the following informality:  Claim 3 recites "access to a pocket bag."  It is understood this recitation should read instead "access to the pocket bag" insofar as a pocket bag is recited in line 6 of claim 1, on which claim 3 depends, and present disclosure is silent as to the presence of a second pocket bag in a pocket.  
Claim 8 objected to because of the following informality: claim 8 is lacking a period punctuation mark at its end.
Claim 10 is objected to because line 6 recites “an inner shell fabric”; however, lines 2 and 3 previously recite “an inner shell fabric” such that it appears the latter recitation of “an inner shell fabric” the inner shell fabric” and the claim will be interpreted accordingly. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following subject matter was not properly described in the original disclosure insofar as they cannot be identified in any of the drawings:
Claim 1 recites a frame applied to the outer shell fabric where the pocket bag is to be formed and the edges of the accessory pocket are secured to the garment panel. The originally filed disclosure discusses the process for creating an accessory pocket by applying a frame to outer shell fabric where the pocket bag is to be formed, but there is no disclosure of the pocket slit as a silicone slit in the garment fabric combined with a frame applied to the outer shell fabric where the pocket bag is to be formed as in claims 1 and 2. The specification recites a garment panel in paragraph 28 in the 
For claim 7- there is no support in the originally filed disclosure of “a frame comprising a flexible material adhered to a side of the outer shell fabric where the pocket is to be formed”. The disclosure recites flexible material as silicone adhered to a side of the outer shell fabric, but doesn’t disclose the frame comprising flexible material. For claim 10-“an adhesive disposed on the edges of the interior flexible material for securing to the inner shell fabric”. Paragraph 42 recites “Edges of a pocket bag may be secured to the interior of an inner shell of the garment, in a steps 1606, to construct the pocket bag behind and accessible through the pocket slit.” The originally filed claim 10 recites “an adhesive disposed on a second side of the outer shell fabric opposite the aperture”.  Thus, the originally filed disclosure doesn’t provide support for this particular recitation for the adhesive. There is no disclosure of “a frame comprising a flexible material adhered to a side of the outer shell fabric where the pocket is to be formed”. There is no support for the recitation of the pocket structures in combination with the garment panel and portion of a garment as amended.

Claims 11 and 12 disclose new matter in that claim 10 recites a pocket slit cut in the garment panel and an adhesive disposed on the edges of the interior flexible material; however, claim 11 recites the pocket is “configured to be adhered to a garment” and claim 12 recites “the pocket is configured to be adhered to a practitioner”. The limitations of claim 11 and 12 are drawn to the embodiment of the pocket as a stand-alone container or pocket as in paragraphs 45 and 46 and Figures 17 and 18 and therefore a recitation of the limitations of claims 11 and 12 as part of a garment and garment panel constitutes new matter. 




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1:
Claim 1 introduces “a pocket bag” in line 6 of the claim.  Claim 1 further recites “a frame applied to the outer shell fabric where the pocket bag is to be formed” in line 10 of the claim.  It is not understood what is meant by the phrase “to be formed” inasmuch as the pocket comprises the pocket bag introduced in line 6 of the claim.  For the purpose of applying art, claim 1 is interpreted as if it reads:“a frame applied to the outer shell fabric, the frame configured to support the accessory pocket.” Line 12 recites “the edges” and there is no antecedent in the claim for this recitation. 

Claim 2 is rejected as indefinite inasmuch as it depends on indefinite claim 1.  Claim 2 further recites “the garment fabric.”  This recitation is indefinite inasmuch as two garment fabrics are introduced in line 3 of claim 1 upon which claim 2 depends.  It is uncertain whether what is being claimed is a silicone slit in the inner shell fabric, in the outer shell fabric, in both fabrics, in either of these fabrics, or in some other fabric.  For the purpose of applying art, it is interpreted as if claim 2 reads “is a silicone slit in the garment panel.”

Claim 3 is rejected as indefinite inasmuch as it depends on indefinite claim 1.

Claim 4 is rejected as indefinite inasmuch as it depends on indefinite claim 1.  Moreover, claim 4 recites “the selected accessory pocket location corresponding to at least one of the seven chakra glands”.  There is insufficient antecedent basis for “the selected accessory pocket location corresponding to at least one of the seven chakra glands.”  It is accordingly not clear whether the location that is being claimed is the location introduced in line 3 of claim 1, one of the at least one accessory pocket locations introduced in lines 1-2 of claim 4 or some other selected accessory pocket location.  For the purpose of applying art, claim 4 is interpreted as if it reads “wherein at least one accessory pocket location is selected to place at least one chakra crystal in a selected accessory pocket location corresponding to at least one of seven chakra glands.”
Claims 5-6 are rejected as indefinite inasmuch as they depend on indefinite claim 1.

Regarding claim 7:
Claim 7 introduces “A pocket” in line 1 of the claim.  Claim 7 further recites “where the pocket is to be formed” in lines 3-4 of the claim.  It is not understood what is meant by the phrase “to be formed” inasmuch as what is claimed is a pocket.  For the purpose of applying art, claim 7 is interpreted as if it reads: “where the pocket is, the frame configured to support the pocket;”. Also, line 7 recites “the pocket configured to secure the pocket to an item in a practitioner’s possession.”  The phrasing in this limitation appears to be redundant in that it’s not clear how the pocket is configured to secure the pocket to an item. This phrasing may be revised to more clearly recite the intended function of the pocket as: “the pocket configured to secure an item in a practitioner’s possession.” 

Claims 8 and 9 are rejected as indefinite inasmuch as they depend on indefinite claim 7.


Regarding claim 10:
Claim 10 introduces “A pocket” in line 1 of the claim.  Claim 1 further recites “adhered to a side of the outer shell fabric where the pocket bag is to be formed” in lines 5-6 of the claim.  It is not understood what is meant by the phrase “to be formed” inasmuch what is claimed is a pocket.  For the purpose of applying art, claim 1 is interpreted as if it reads: “adhered to a side of the outer shell fabric, the frame configured to support the pocket”.
Moreover, claim 10 recites “A pocket…comprising…a garment panel forming a portion of a garment”.  It is not understood whether the recitation of the garment is a functional or a structural limitation insofar as what is claimed is a pocket.  For the purpose of applying art, claim 10 is interpreted as if what is claimed is the combination of a garment and a pocket (i.e. a garment comprising a pocket).
Moreover, claim 10 recites “the edges of the interior flexible material.”  “the edges” lacks antecedent basis.  And “the interior flexible material” lacks antecedent basis.  It is not understood whether this recitation of the edges of the interior flexible material is referring to edges of the flexible material introduced in line 4 of the claim, edges of the inner shell fabric introduced on line 8 of the claim or edges of some other flexible material.  For the purpose of applying art, claim 10 is interpreted as if it reads “disposed on edges of flexible material”.
Claim 11 is indefinite in that it’s not clear how “the pocket is configured to be adhered to a garment” since claim 10 previously recites adhesive disposed on the edges of the interior flexible material for securing to the inner shell fabric of the garment panel such that the pocket is previously disclosed as constructed behind the pocket slit and forming the garment panel and there is no recitation of adhesive placement which would render the pocket as configured to be adhered to a garment. 
Claim 12 is indefinite in that it’s not clear how “the pocket is configured to be adhered to a practitioner” in that the adhesive set forth in claim 10 is recited “for securing to the inner shell fabric” 
Claim 13 is indefinite in that it relates a color of the pocket as specific to a chakra crystal disposed on an interior of the pocket. However, a chakra crystal is not part of the claimed pocket structure and therefore the chakra crystal color is unknown and a color of the pocket cannot be ascertained such that the scope of the claim is indefinite. 
Claim 14 is rejected as indefinite inasmuch as it depends on indefinite claim 10.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 11 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites the “pocket is configured to be adhered to a garment”.  Claim 10 previously recites the pocket structure comprising a garment panel forming a portion of a garment and an adhesive disposed on the edges of the interior flexible material such that the pocket is adhered to the interior flexible material as part of the garment. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 7-9, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Off, US 4,263,678].

Regarding claim 7:
Off teaches:
A pocket (“pocket blank 10”; col., 3 line 55) for attaching to an article (“garment 30”; col. 5 line 13) comprising: an outer shell fabric (“panel 24”; col. 4 lines 17; panel 24 is outer relative to an opposing pocket surface) forming a shape of the pocket (see fig. 4); a frame (“transverse adhesive area 20…formed by applying strips of fusible adhesive material to…pocket material”; col. 4 lines 1-6; see also apparent rectangular frame structure of element 20 in fig. 3) comprising a flexible material (fusible adhesive material; inasmuch as the material is part of a fabric panel and allows a slit to be formed therethrough, it is flexible) adhered to a side of the outer shell fabric where the pocket is to be formed (“24 is placed downward with adhesive area 20 situated over the area in which the pocket slot will be formed”; col. 5 lines 18-19), the frame configured to support the pocket (inasmuch as it secures the pocket to the garment and surrounds the slit 32, it is a frame configured to support the pocket); a pocket slit (“transverse slit 32”; col. 5 line 30) cut in the outer shell fabric (“formed through…inner panel 32 is formed through…20 and…24”; col. 5 lines 30-32, it is between the flexible material and between the side of the outer shell fabric); and the pocket configured to secure the pocket to an item in a practitioner's possession (insofar as Off teaches securement of the pocket to a garment (col. 5 line 28), Off teaches the pocket configured to secure the pocket to garment in a practitioner's possession).

Regarding claim 8:
Off teaches the pocket of claim 7 as set forth above.  Off further teaches further comprising an adhesive (“adhesive areas 14”; col. 3 line 56) configured to adhere the pocket (“melt the desired portions of adhesive areas 14, whereby the edges of pocket blank 10 are permeated with melted adhesive to become bonded together”; col. 4 lines 37-40) as a patch to an item in a practitioner's possession (the pocket as shown in fig. 3 is a patch; it is configured to be secured to an item in a practitioner’s possession (i.e. a garment); col. 5 line 28).

Regarding claim 9:
Off teaches the pocket of claim 7 as set forth above.  Off further teaches wherein the pocket is dimensioned to accommodate at least one personal belonging because Off teaches “pockets are provided chiefly as a convenient means for carrying useful articles.  Such useful items may include, for example, currency, change, keys, a wallet, a handkerchief, and so forth” (col. 1 lines 17-21).




Claims 10-12 and 14, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Off, US 4,263,678].

Regarding claim 10:
Off teaches:
A pocket (“pocket blank 10”; col., 3 line 55 and “garment 30”; col. 5 line 13) for containing a chakra crystal (pocket could be used to contain a chakra crystal as col.1 lines 16-20 disclose carrying a personal item such as currency, keys, etc. and a chakra crystal is considered as a personal item) comprising: a garment panel (“garment 30”; col. 5 line 13) forming a portion of a garment, wherein the garment includes an inner shell fabric (“panel 24”; col. 4 lines 17) and an outer shell fabric (inasmuch as the garment has an “outside surface”; col. 2 line 64 directed to Fig. 9, the garment panel comprises an outer shell fabric, being the garment 30 fabric; see also “material of garment 30 can comprise any…cloth”; col. 5 lines 14-15); a frame (“transverse adhesive area 20…formed by applying strips of fusible adhesive material to…pocket material”; col. 4 lines 1-6; see also apparent rectangular frame structure of element 20 in fig. 3) comprising a flexible material (fusible adhesive material; inasmuch as the material is part of a fabric panel and allows a slit to be formed therethrough, it is flexible) adhered to a side of the outer shell fabric where the pocket is to be formed (“24 is placed downward with adhesive area 20 situated over the area in which the pocket slot will be formed”; col. 5 lines 18-19), the frame configured to support the pocket (inasmuch as it secures the pocket to the garment and surrounds the slit 32, it is a frame configured to support the pocket); a pocket slit (“transverse slit 32”; col. 5 line 30) cut in the garment panel (“formed through garment 30”; col. 5 lines 30-31) defining an aperture (“rectangular opening”; col. 5 line 42) between an inner shell fabric and the outer shell fabric (insofar as the “slit 32 is formed through…30 and…24”; col. 5 lines 30-32, it is between an inner shell fabric and the outer shell fabric); and an adhesive (“adhesive areas 14”; col. 3 line 56)) disposed on the edges of the 14, whereby the edges of pocket blank 10 are permeated with melted adhesive to become bonded together”; col. 4 lines 37-40; pocket blank 10 is an interior flexible material inasmuch as it is on the inside of the garment and is of pocket material 12, which “can comprise any natural or synthetic cloth material suitable for use in pocket construction. It will be understood that the exact composition of pocket material 12 is not critical to the practice of the invention”; col. 3 lines 51-54) for securing to the inner shell fabric (“to melt the desired portions of adhesive areas 14, whereby the edges of pocket blank 10 are permeated with melted adhesive to become bonded together”; col. 4 lines 37-39; thus adhesive is disposed on edges of both 24 and 26 i.e. on inner shell fabric 24), wherein the pocket is constructed behind and accessible through the pocket slit (inasmuch as Off teaches manipulation of the slit 32 “exposes a rectangular opening…which will serve as a pocket slot 38”; col. 5 lines 39-43, Off teaches the pocket bag is accessible through the pocket slit).

Regarding claim 11:
Off teaches the pocket of claim 10, as set forth above.  Off further teaches wherein the pocket is configured to be adhered to a garment (insofar as Off teaches securement of the pocket to the garment (col. 5 line 28), Off teaches the pocket configured to be adhered to a garment).  It is further noted that the pocket of the combined garment and pocket is configured to be adhered to a separate garment, if so desired, by additional adhesive for example.

Regarding claim 12:
Off teaches the pocket of claim 10, as set forth above.


Regarding claim 14:
Off teaches the pocket of claim 10, as set forth above.  Off further teaches wherein the pocket is dimensioned to accommodate at least one personal belonging because Off teaches “pockets are provided chiefly as a convenient means for carrying useful articles.  Such useful items may include, for example, currency, change, keys, a wallet, a handkerchief, and so forth” (col. 1 lines 17-21).



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, as best understood, are  rejected under 35 U.S.C. 103 as being unpatentable over [Off, US 4,263,678] in view of [Fisher, US 2018/0228232], [Caton, GB 2468175], and [Darnell, US 2016/0287928].
Off teaches (see figs. 1-11):
A garment (“garment 30”; col. 5 line 13), comprising: a garment panel forming a portion of the garment; the garment panel comprising an outer shell fabric (inasmuch as the garment has an “outside surface”; col. 2 line 64 directed to Fig. 9, the garment panel comprises an outer shell fabric, being the garment 30 fabric; see also “material of garment 30 can comprise any…cloth”; col. 5 lines 14-15) ; an accessory pocket (“pocket blank 10”; col., 3 line 55; inasmuch as Off teaches pockets are “convenient means for carrying useful articles…for example keys, a wallet, a handkerchief and so forth” (col. 1 lines 18-20), Off teaches a pocket appropriate for an accessory) located at a selected location on the garment panel, the accessory pocket including a pocket opening (“pocket slot 38”; col. 5 line 43) formed by a pocket slit (“transverse slit 32”; col. 5 line 30) cut in the garment panel (“formed through garment 30”; col. 5 lines 30-31), the pocket opening providing access to a pocket bag (elements 24 and 26; i.e. “inner panel 24”; col. 4 line 17 and “outer panel 26”; col. 4 lines 17-18), and a frame (“transverse adhesive area 20…formed by applying strips of fusible adhesive material to…pocket material”; col. 4 lines 1-6; see also apparent rectangular frame structure of element 20 in fig. 3) applied to the outer shell fabric (“fusible material of adhesive area 20 is activated to adhesively secure…pocket blank 10 to garment 30”; col. 5 lines 26-28), the frame configured to support the accessory pocket (inasmuch as it secures the pocket to the garment, it is configured to support the pocket); wherein the edges of the accessory pocket are secured to the garment panel (the pocket of Off comprises “edges”; col. 4 line 7; and Off teaches the pocket secured to the garment panel (col. 5 lines 26-28), thus Off teaches edges are secured to the garment panel) and the pocket bag is constructed behind (herein the pocket bag of Off is constructed behind inasmuch as it is present on the inside surface of the garment; see fig. 8 and col. 2 line 61; see 32 “exposes a rectangular opening…which will serve as a pocket slot 38”; col. 5 lines 39-43, Off teaches the pocket bag is accessible through the pocket slit).
Off does not explicitly teach:
an inner shell fabric and
the pocket opening is an elastic pocket opening
and a color strip in an interior of the accessory pocket and at least partially visible from an exterior of the accessory pocket
wherein the color strip indicates a particular accessory that corresponds to the selected location on the garment panel

However, Fisher teaches (figs. 1 and 2) a garment “apparel item 100”; [0021] comprising a garment panel forming a portion of the garment; the garment panel comprising and inner shell fabric (“second panel of material 116”; [0021]) and an outer shell fabric (“first panel of material 110”; [0021]); an accessory pocket (“pocket structure 130”) located at a selected location on the garment panel.
Fisher further teaches the inner shell fabric “may comprise a liner layer. As such, the second panel of material 116 may comprise…material that…exhibits properties such as moisture wicking, odor control, a soft hand, and the like” [0022].	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the garment of Off with the inner shell fabric of Fisher in order create an improved garment, one capable of better controlling odors and affording comfort “soft hand” to the wearer, as taught by Fisher [0022].

Thus Off in view of Fisher teach all the limitations except:

and a color strip in an interior of the accessory pocket and at least partially visible from an exterior of the accessory pocket
wherein the color strip indicates a particular accessory that corresponds to the selected location on the garment panel

However, Caton teaches (fig. 1) an elastic pocket opening (“elasticated opening”; col. 5 lines 39-40) for pocket (“pocket 11”; col. 5 line 30) on an apparel item (“briefs 10”; col. 5 line 30).  Caton further teaches “The size of the aperture for the access to the pocket is such that when elastically pulled open a small grade size of stone or crystal (or smaller) may be inserted through the pocket opening. Specifically, the pocket has an elasticated opening wherein, in a relaxed state, the width of the opening is less than the largest cross-section of a crystal to be placed therein, yet can be opened up upon introduction or removal of a crystal or crystal from the pocket” (col. 5 lines 37-43).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the garment of Off in view of Fisher with the elastic pocket opening of Caton in order to create an improved article, one capable of accepting objects that are wider than the opening itself but will still fit in the pocket, as taught by Caton (col. 5 lines 37-43).
	Thus Off in view of Fisher and Caton teach all the limitations except:
and a color strip in an interior of the accessory pocket and at least partially visible from an exterior of the accessory pocket
wherein the color strip indicates a particular accessory that corresponds to the selected location on the garment panel


Darnell teaches (figs. 4 – 5) a pocket (“pocket 412”; [0054]) comprising “personal items 434”; [0055].  Darnell further teaches specific personal items that a user “may wish to hold or position…near certain specific areas of a body for various reasons” include “personal items such as colors” [0003]; see also [0045].   Darnell as embodied in fig. 8 further teaches a “band of personal items…may include…bands of colored fibers” [0066]; thus Darnell teaches a color strip (i.e. a band) as a personal item that a user may wish to hold or position near certain specific areas of a body for various reasons.  Personal items 434 in pocket 414 are at least partially visible from an exterior of the pocket, as the pocket is transparent, which provides user an opportunity to focus on that colored material during yoga [0061].  Inasmuch as Darnell teaches the pocket 412 comprises personal items 434, Darnell teaches a color strip as a personal item, and the personal item is at least partially visible, Darnell teaches a color strip in an interior of the accessory pocket and at least partially visible from an exterior of the accessory pocket.   It is noted that the color strip within the pocket interior of Off’s modified pocket would be at least partially visible from an exterior of the pocket accessory through the slit opening.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the pocket of Off in view of Fisher and Caton with a color strip at least partially visible from an exterior of the pocket of Darnell to improve the garment by providing a user an opportunity to focus on that particular color during yoga as suggested by Darnell [0061].
It is noted Applicant has not claimed the interior layer of the pocket is a particular color, instead merely recites there is a color strip inside the pocket which is visible from an exterior.  Darnell meets this limitation as the pocket of Darnell is see-through thus the colored item inside, herein color strip, is visible from the outside.  
color strip-selected location-accessory positioning scheme and the color strip-chakra crystal-chakra location positioning scheme of Darnell to create a garment which is more desirable from some users’ perspective, in view of their beliefs regarding the effects of these colors and accessories at those specific locations, as suggested by Darnell [0003-0004]. 
In this particular case, it is suggested by Darnell that the use of color may assist the user.  It is generally accepted that a novice in chakra crystals may struggle to properly place the correct crystal in the correct anatomical location.  It is generally accepted that color matching would assist a novice in placing the correct crystal in the correct location, for example, green goes in green marked pocket.  

	
	Regarding claim 2:
	Off in view of Fisher, Caton, and Darnell teach the garment of claim 1, as set forth above.
	Off does not expressly teach the elastic pocket opening is a silicone slit in the garment fabric.
	However, in further view of Fisher:
Fisher teaches the use of a silicone slit (412, figure 4, [0033]) as an elastic pocket opening.  Fisher teaches that a silicone slit around the edges of a pocket opening helps “secure the edges of the opening…to prevent fraying, tearing and the like” and may “have elastic or stretch characteristics so as to stretch when objects are being inserted through the pocket opening” [0033].  


Regarding claim 3:
Off in view of Fisher, Caton, and Darnell teach the garment of claim 1, as set forth above.
Off in view of Fisher, Caton, and Darnell further teach wherein the elastic pocket opening provides access to a pocket bag that is dimensioned to accommodate a chakra crystal because Off teaches the pocket could be used to contain a chakra crystal as col. 1 lines 16-20 disclose carrying a personal item such as currency, keys, etc. and a chakra crystal is considered as a personal item.

Regarding claim 4:
Off in view of Fisher, Caton, and Darnell teach the garment of claim 3, as set forth above wherein at least one accessory pocket location is selected to place at least one chakra crystal in the selected accessory pocket location corresponding to at least one of seven chakra glands because the modification taught by Darnell as applied to claim 1 comprises adoption of the corresponding color strip-selected location-accessory positioning scheme and the color strip-chakra crystal-chakra location positioning scheme of Darnell.  Refer to above treatment of claim 1.

Regarding claim 5:
Off in view of Fisher, Caton, and Darnell teach the garment of claim 4, as set forth above.  Off in view of Fisher Caton, and Darnell further teach wherein the accessory pocket is configured to be located proximate to at least one of the seven chakra glands, including a Root chakra crystal pocket proximate to a prostate or skene gland, a Sacral chakra crystal pocket proximate to ovaries/testis (Gonads), a Solar chakra crystal pocket proximate to a pancreas/adrenal gland, a Heart chakra crystal pocket proximate to a thymus gland, a Throat chakra crystal pocket proximate to a thyroid gland, a Brow chakra crystal pocket proximate to a pituitary gland, and a Crown chakra crystal pocket proximate to a pineal gland because the modification taught by Darnell as applied to claim 1 comprises adoption of the corresponding color strip-selected location-accessory positioning scheme and the color strip-chakra crystal-chakra location positioning scheme of Darnell.  Refer to above treatment of claim 1 and also particularly to the scheme of Darnell outlined in fig. 23 of Darnell.

Regarding claim 6:
Off in view of Fisher, Caton, and Darnell teach the garment of claim 4, as set forth above.  Off in view of Fisher Caton, and Darnell further teach wherein at least one color strip strips corresponds to a color colors of the at least one chakra crystal because the modification taught by Darnell as applied to claim 1 comprises adoption of the corresponding color strip-selected location-accessory positioning scheme and the color strip-chakra crystal-chakra location positioning scheme of Darnell.  Refer to above treatment of claim 1 and also particularly to the scheme of Darnell outlined in fig. 23 of Darnell.

	
Claim 13, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over [Off, US 4,263,678] as applied to claim 10 above and in further view of [Darnell, US 2016/0287928].

Off does not expressly teach further comprising a color specific to a chakra crystal disposed on an interior of the pocket.
However, 
Darnell teaches (figs. 4 – 5) a pocket (“pocket 412”; [0054]) comprising “personal items 434”; [0055].  Darnell further teaches specific personal items that a user “may wish to hold or position…near certain specific areas of a body for various reasons” include “personal items such as colors” [0003]; see also [0045].   Darnell as embodied in fig. 8 further teaches a “band of personal items…may include…bands of colored fibers” [0066]; thus Darnell teaches a color as a personal item that a user may wish to hold or position near certain specific areas of a body for various reasons.  Personal items 434 in pocket 414 disposed on an interior of the pocket inasmuch as they are inside the pocket.  Inasmuch as Darnell teaches the pocket 412 comprises personal items 434, Darnell teaches a color strip as a personal item, and the personal item is disposed on an interior of the pocket, Darnell teaches a pocket comprising a color disposed on an interior of the pocket.   It is noted that the color strip within the pocket interior of Off’s modified pocket would be at least partially visible from an exterior of the pocket accessory through the slit opening.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the pocket of Off with a color disposed on an interior of the pocket of Darnell to improve the garment by providing a user an opportunity to focus on that particular color during yoga as suggested by Darnell [0061].
It is noted Applicant has not claimed the interior layer of the pocket is a particular color, instead merely recites there is a color strip inside the pocket which is visible from an exterior.  Darnell meets this limitation as the pocket of Darnell is see-through thus the colored item inside, herein color strip, is visible from the outside.  Further, it has been held that claim limitations to a color or other In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Darnell teaches that positioning specific corresponding colors and crystals near chakra locations within pockets is desirable from the view of the some users [0003] based on their beliefs regarding the effects of these items on the user’s body [0004].  Darnell teaches positioning "a combination of at least two types of personal items” (one type “materials with color,” a color strip; another type is chakra crystals) in a pocket corresponding to a sacral chakra location [0050].  See also figure 23.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the pocket of Off in view of Fisher and Caton with a color strip of Darnell and to use the corresponding color strip-selected location-accessory positioning scheme and the color strip-chakra crystal-chakra location positioning scheme of Darnell to create a garment which is more desirable from some users’ perspective, in view of their beliefs regarding the effects of these colors and accessories at those specific locations, as suggested by Darnell [0003-0004] thus arriving at a pocket further comprising a color specific to a chakra crystal disposed on an interior of the pocket. 




Response to Arguments
Applicant’s arguments with respect to misconstruction of Crump’s teaching a frame have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                  
/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732